DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections/Objections
The objection to the disclosure because of the following informalities: On page 37, [0052] of the substitute specification dated 3/24/2018, it recites, “SEQ ID NO:1 through SEQ ID NO:XX”, is withdrawn.  The amendments to the specification clarify the above recitation.
The rejection of claim 21-34, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  Applicant’s amendments to the claims overcome the indefiniteness issues of record.
The rejection of claim(s) 21, 22, 24-27, 29, and 32-34, under pre-AIA  35 U.S.C. 102(b) as being anticipated by Candido (US 5,877,398 Issued:3/2/1999), is withdrawn.  The claims as amended require fluorescent proteins, which Candido does not disclose.
The rejection of claims 21-34, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.  The amendments to the claims removed the embodiments lacking enablement. 

The rejection of claims 21-31, on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-12 of U.S. Patent No. 8,937,213, is withdrawn.  Applicant filed a terminal disclaimed to address this rejection.
The rejection of claim 23, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candido (US 5,877,398 Issued:3/2/1999) as applied to claims 21, 22, 24-27, 29, and 32-34 above, and further in view of FJ (Frokjaer-Jensen et al. Nature Genetics 200840(11):1375-1383.  Printed document pp.1-22), is withdrawn.  The claims as amended require fluorescent proteins, which Candido in view of FJ does not teach.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claim 31, as amended, remains objected to under 37 CFR 1.75 as being a substantial duplicate of claim 29. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Applicant did not address this objection in their response.  Claim 31 as amended still appears to be a substantial duplicate of claim 29.  As such, the objection is maintained.

The following rejections of record have been modified to take into consideration the amendments to the claims:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 24-26,  and 28-31, as amended or previously presented, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candido (US .
	Regarding claim 21, 28, 29, 31, Candido teaches a transgenic nematode (C. elegans) comprising in its genome a stress inducible promoter derived from the hsp16 gene of C. elegans operably linked to a LacZ reporter gene, wherein the LacZ reporter gene is expressed when exposed to a toxin (col 11, claim 1).  These teachings encompass a transgenic nematode comprising an inducible promoter region operably linked to a first induced reporter gene, wherein the first promoter is from a nematode response pathway, particularly a toxicity response pathway gene, expressed in response to an external stimulus.  The teaching that the LacZ reporter gene is expressed when exposed to a toxin encompasses the limitations of whereby the nematode is configured as a biosensor for detecting alteration in gene expression as a response to an external stimulus.  Candido further teaches that the nematodes comprises and expresses GPDH and is expressed as a control (paragraph bridging col 3-4).  These teachings encompass the limitations of the transgenic nematode also comprising a constitutive promoter (i.e. the GPDH promoter) operably linked to a constitutively expressed reporter gene (i.e. the GPDH gene).  
Candido does not teach that the inducible and constitutively expressed reporter genes encoding fluorescent protein as claimed in claim 21 by amendment, or more particularly green fluorescent protein (GFP), red fluorescent protein (RFP), cyan fluorescent protein (CFP), or spectral variant thereof, as a claimed in claim 28.  Candido also does not teach that the constitutively expressed reporter gene is GFP and the inducible reporter gene is RFP as claimed in claims 29 and 31.

	Regarding claims 21, 28, 29, and 31, it would have been obvious to an artisan of ordinary skill at the time the invention was made to simply substitute the LacZ reporter gene sequence of the inducible reporter gene of Candido with the RFP sequence, as taught by Shyu, and simply substitute the LacZ reporter gene sequence of the constitutive reporter gene of Candido with the GFP sequences, as taught by Shyu, to predictably arrive at the limitations of claims 21, 28, 29, and 31.  An artisan would have had a reasonable expectation of success because Shyu teaches that GFP has be successfully used with C. elegans promoters in transgenic C. elegans in the prior art.  Further, an artisan would have been motivated to use such GFP gene or variant thereof in place of LacZ reporter gene in the transgenic C. elegans of Candido because LacZ requires post-event analysis by adding a X-gal for colorimetric analysis, whereas GFP allows of live in vivo analysis that is temporally and spatially in real time in the living worm, as taught by Shyu.  Similarly the artisan would have chosen a different fluorescent protein, such as RFP, to operably link to the GDHP constitutive control gene because Shyu teaches this will allow one to monitor both gene expression patterns of 
	Regarding claims 29 and 31, further it would have been obvious that an artisan of ordinary skill at the time of the invention was made to choose GFP and RFP reporter genes in constructs for the inducible reporter gene construct and to make a constitutively expressed reporter gene construct, as taught by Shyu, for use in the transgenic C. elegans taught by Candido to predictably arrive at the limitations of claims 29 and 31.  An artisan would have a reasonable expectation of success because Shyu teaches that multiple variant have been used to monitor expression of multiple genes of interest in a C. elegans.  Further, an artisan would have been motivated to use one variant such as GFP with the inducer reporter and another variant such as RFP for the constitutively expressed reporter because it would allow for monitoring of both genes at the same time in space and time in the live C. elegans, as taught by Shyu. 
Regarding claim 22, Candido expressly teaches a toxicity response pathway gene as discussed above.  The hsp16 is also considered an oxidative stress response pathway gene, a carcinogen response pathway gene, an apoptosis pathway gene, an endocrine response pathway gene, a genotoxin pathway gene, and a xenobiotic pathways gene.  It is further noted that Candido teaches other potential regulatory sequences might include promoters inducible by heavy metals, such as metallothionein genes, the cytochrome P450 promoter, or promoters responsive to oxidative stress or to specific toxins (col 9, lines 25-30).  Thus, Candido in view of Shyu teach the limitations of claim 22 and render it obvious for reasons discussed above.

	Regarding claims 25 and 26, Candido teaches that the nematodes were exposed to stressing chemicals and that various chemical stressors, including arsenite, cadmium, copper, lead, mercury, zinc, herbicides, such as paraqual activate the hsp reporter genes (col 9, lines 12-39).  Thus, Candido teaches the claimed external stimuli, carcinogen, drug, drug candidate, environment toxins, chemical agent, or heavy metal as claimed.  This reporter classically will respond to heat and UV exposure as well.  Thus Candido teaches the limitations of claim 26.  Further, all of the disclosed species discussed above encompass the limitations of agents that cause oxidative stress, genotoxic stress, and xenobiotic stress as claimed in claim 25.  Thus, Candido in view of Shyu teaches claims 25 and 26 and render them obvious for reasons discussed above.
	Regarding claim 30, Candido teaches the species C. elegans as discussed above.  Thus Candido in view of Shyu render claim 30 obvious for reasons discussed above.
	Regarding claim 32, Candido teaches placing a transgenic nematode in a multiwell plate or test tube culture and adding (exposing) the nematode to a stressor test agent for any required time period for example (8-96 hour).  See Figure 3 and col 5, 
	Regarding claims 33 and 34, Candido teaches agents that are carcinogenic, drugs, drug candidates, heat, environmental toxins, chemical agents, or heavy metals as discussed above.  Thus Candido expressly teaches the limitations of claims 33 and 34 as discussed above.  Therefore, Candido in view of Shyu teach claims 33 and 34 and render them obvious for reasons discussed above.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) 
In the present situation, rationales A, B, E, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Candido and Shyu. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive. 
Applicant traverses the above 103 rejection on the grounds that Candido does not disclose, teach or suggest two different expressed fluorescent reporter proteins that are spectrally distinguishable from each other in the same transgenic nematode and Shyu does not remedy this deficiency in Candido.  Applicant submits that Shyu is related to BiFC assays in which cells comprise constructs encoding two non-fluorescent fragments derived from 
In response, Applicant’s arguments are respectfully not found persuasive because Applicant is not considering the broader and full teachings of Candido and Shyu as a whole.  Candido teaches monitor two genes in C. elegans. One operably linked to an inducible promoter and another being a control gene that is monitored, more specifically GDPH.  Examiner acknowledges that one is monitor using a LacZ colorimetric gene and the other is monitor by expression levels.  However, as Shyu demonstrates nucleic acid sequences encoding fluorescent proteins, both green and red, full length and fragments thereof, have been long used in the art a reporter constructs to monitor live gene expression, including in C. elegans.  Examiner does acknowledge that Shyu teaches BiFC assay and the use of fluorescent complementation.  

	The following rejection is necessitated by the amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 23, as previously presented, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candido (US 5,877,398 Issued:3/2/1999) in view of Shyu (Shyu et al.  Nature Protocols 3(4):588-596, 2008), as applied to claims 21, 22, 24-26, and 28-34, above, and further in view of FJ (Frokjaer-Jensen et al. Nature Genetics 200840(11):1375-1383.  Printed document pp.1-22).
Candido in view of Shyu teaches the limitations of claim 23 as discussed above.  Candido in view of Shyu does not teach wherein the inducible promoter region operably linked to a first reporter gene is inserted as a single copy into the nematode genome.  However, FJ teaches that they adapted intergenic Mos1 elements for the routine insertion of transgenes using a variation of the MosTIC technique. They called this technique Mos1-mediated single copy insertion (MosSCI). They show that transgenes are inserted as single copies at a defined chromosomal locus. This locus supports expression in a broad range of tissues at apparently endogenous levels. Importantly, stable expression is observed in tissues that frequently silence transgenes, including the male and female germlines. Insertions can be induced efficiently in transgenic strains, or can be obtained directly from injected animals (p. 2, last paragraph before the results section).  FJ demonstrates single copy insertions of Punc122:GFP reporter constructs into C. elegans (Figure 2 on p. 14-15) and single copy insertions of unc-18:mCherry reporter constructs into C. elegans (Figure 3 on  p. 16-17) demonstrating the success of this method with various constructs.
Thus, it would have been obvious to an artisan of ordinary skill at the time the invention was made to use the MosSCI method of FJ to introduce the inducible reporter 
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of 
In the present situation, rationales A and G are applicable. The claimed method was known in the art at the time of filing as indicated by Candido, Shyu and FJ. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632